Exhibit 10.26

Summary of Non-Employee Director Compensation

     Ruddick Corporation (the “Company”) compensates each member of its Board of
Directors (the “Board) who is not an employee of the Company or its
subsidiaries. Effective January 1, 2007, non-employee directors will receive
$28,000 per year for services as a director, plus $1,500 for each Board meeting
or committee meeting attended. In addition to the general fees for directors
described above, the Chairman of the Audit Committee of the Board is paid an
additional annual fee of $6,000 for services as chairman of that committee.

     Non-employee directors of the Company may defer the payment of the annual
fee and/or Board meeting fees, pursuant to the Company’s Director Deferral Plan
(the “Deferral Plan”). The deferred fees are converted into a number of shares
of Common Stock of the Company (the “Common Stock”) with a fair market value
equal to the value of the fees deferred, and the number of shares is then
credited to the director’s account, along with the amount of any dividends or
stock distributions. Upon termination of service as a director or in the event
of death, the balance of the director’s account will be distributed to the
director or a designated beneficiary in the form of Common Stock.

     Under the Company’s 1995 Comprehensive Stock Option Plan (the “1995 Plan”),
the Company automatically granted each non-employee director at the time the
1995 Plan was adopted a ten-year option to purchase 10,000 shares of Common
Stock at an exercise price equal to the fair market value of the Common Stock on
the date of the option grant. Since that time, pursuant to the provisions of the
Company’s stock option plans, the Company has automatically granted a ten-year
option to purchase 10,000 shares of Common Stock to each new non-employee
director upon his or her initial election as director. These options are
immediately vested, and the exercise price of these options is equal to the fair
market value of the Common Stock on the date of the director’s election.

     The Company grants additional equity awards to its non-employee directors
from time to time, at the Board’s discretion. These equity awards generally have
taken the form of stock option grants and discretionary contributions by the
Company to the Deferral Plan for the benefit of each non-employee director,
however, other award types may be granted in the future at the discretion of the
Board. On November 16, 2006, the Board approved discretionary contributions by
the Company to the Deferral Plan for the benefit of each non-employee director
in the amount of $10,000.

     The Company also provides term life insurance coverage for each
non-employee director.

--------------------------------------------------------------------------------